DETAILED ACTION

This office action is in regards to a 371 application filed April 6, 2018 claiming priority to PCT/JP2016/004543 filed October 11, 2016 and foreign applications JP2015-204978 filed October 16, 2015.  Claims 1 and 12 have been amended. Claim 20 has been cancelled without prejudice.  Claim 21 is new. Claims 1-19 and 21 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the Remarks and Amendments, the objection to claim 12 has been withdrawn.  
In view of the Remarks and Amendments of claims 1 and 12, have been fully considered, are not found persuasive, therefore the rejection of claims 1-19 and 21 under 35 USC § 112(b) has been maintained. 
In view of the Remarks and Amendments of claims 1 and 12, have been fully considered and found persuasive, therefore the rejections of claims 1-19 and 21 under 35 USC § 103 have been withdrawn but new rejections under 35 USC § 102 have been made. 

Only focal arguments which are related to the patentability of the instant Application are addressed as follows: 
Applicant: In regards to page 8, 3rd paragraph of the Remarks, “As is clear from the description, both the ratio (A) and the ratio (B) are calculated as an integration ratio of the 1H-NMR spectrum and the 13C-NMR spectrum. More specifically, the ratio (A) can be obtained from an integration ratio of the 1 H-NMR spectrum and the 13C-NMR spectrum regarding the multi-component copolymer itself, while the 
Response: The Examiner thanks the Applicant for the Calculation Example which is helpful to understanding how the ratios of (A) and (B) are calculated. The instant claim 1 is still indefinite in that it appears the Applicant has a ratio of the 1H-NMR spectrum to the 13C-NMR spectrum as stated in the claim amendment and in the Specification at [0133]. This is contrary to what one of ordinary skill in the art would do and would yield indefinite results as stated in the last Office Action since the 1H-NMR spectrum and 13C-NMR spectrum are on different scales and cannot be ratioed to each other to provide a meaningful result. Does the Applicant desire to ratio the integrated peaks within either the 1H-NMR or the 13C-NMR spectrum? 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claim 1, the integration ratio of the 1H-NMR spectrum and the 13C-NMR spectrum is indefinite. It appears the Applicants are ratioing the 1H-NMR spectrum to the 13C-NMR spectrum as stated in the claim amendment and in the Specification at [0133]. This is contrary to what one of ordinary skill in the art would do and would yield indefinite results since the 1H-NMR Claims 2-19 and 21 are also rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-11, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carpentier et al. (WO 2007/048760 A1). 
Carpentier et al. teach a terpolymer of 41 mol% of styrene,  34 mol% of isoprene, and 25 mol% of ethylene comprising a number average molecular weight of 73,000, and a Mw/Mn of 2.41 corresponding to a weight-average molecular weight of 176,000 [Table IV – Examples 5].  Since Carpentier et al. teach approximately the same conjugated diene content (34 mol%) of the instant examples (18-56 mol%) with a similar type catalyst, the terpolymer of Carpentier et al. would inherently have the identical or nearly identical weight-average molecular weight of 100,000 to 9,000,000 (claim 1) and cis-1,4 bond content of 50% or more (claim 2),  as the limitations of the instant claims [Table IV – Example 5].  

                                                         Allowable Subject Matter
Claims 4, 12, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Carpentier et al. do not teach or fairly suggest the content of the aromatic vinyl units is 30 mol% or less; the terpolymer consisting exclusively of 1,3-butadiene units, ethylene units, and styrene units; and the molecular weight distribution (Mw/Mn) is 3.31 to 10.0.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RONALD GRINSTED/Examiner, Art Unit 1763     

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763